Citation Nr: 0623243	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  By decisions dated in January 1994 and October 1999, the 
RO denied the veteran's claim for entitlement to service 
connection for PTSD.

2.  The veteran did not appeal those decisions and they 
became final.  

3.  The RO's October 1999 decision represents the last final 
disallowance of entitlement to service connection for PTSD on 
any basis.  

4.  In February 2001, the veteran filed the current claim 
seeking to reopen his claim for PTSD.

5.  Evidence received since the RO's October 1999 decision, 
which consists of multiple written statements submitted by 
the veteran, VA outpatient and hospital records, private 
medical evidence, miscellaneous evidence considered in the 
previous denials, and military accident investigation 
documents, does not bear directly and substantively on the 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.


CONCLUSION OF LAW

The evidence submitted since the RO's October 1999 decision 
denying the claim of entitlement to service connection for 
PTSD is not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), were 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f)).  Under the current regulations, 
service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  See 38 C.F.R. § 3.304(f) (2005).  

When asked to interpret the regulations, with respect to the 
first element (a diagnosis of PTSD), the United States Court 
of Appeals for Veterans Claims (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  

Moreover, the Veterans Claims Court concluded that "under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

Under the previous regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the current regulations, the reference to combat 
citations was removed.  Nonetheless, if the "claimed 
stressor [was] not combat related, a veteran's lay testimony 
regarding in-service stressors [was] insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  

When an appellant seeks to reopen a claim based on new 
evidence, the Board must first determine whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

New and material evidence was defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that the Board must first 
determine whether the additional evidence is "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective August 29, 2001).  These changes are 
prospective for claims filed on or after August 29, 2001, and 
are not applicable to the veteran's claim (filed in February 
2001).

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Historically, the veteran filed a claim for PTSD in May 1993.  
In essence, he contends that he discovered a fellow soldier 
dead as a result of a motor vehicle accident in September 
1967.  He maintains that he was so distraught after the 
incident that he had to be sedated.

For purposes of considering this claim in context, the Board 
notes that this incident is essentially confirmed in the 
record.  The evidence shows that the veteran was on-duty at 
the time a fellow soldier confiscated a military vehicle, 
apparently for joyriding or drag racing.  When the soldier 
and the vehicle were not found, the veteran and others 
commenced a search.  

While the veteran's assertion that he discovered the body is 
not confirmed, the evidence shows that he was involved in the 
search for the missing soldier and was questioned as part of 
the investigation.  The evidence also indicated that he was 
too distraught to be questioned immediately after the 
incident.  

Nonetheless, the veteran's initial claim for PTSD was denied 
by rating decision dated in January 1994 on the basis that 
the evidence did not show a diagnosis of PTSD.  He was 
notified of the decision but did not disagree and it became 
final one year later.  In March 1999, he again filed a claim 
for, among other things, PTSD, which was denied by rating 
decision dated in October 1999, again on the basis that a 
diagnosis of PTSD was not shown.  This is the last final 
denial for a claim for PTSD on any basis.

In February 2001, the veteran filed the current claim seeking 
to reopen his claim for PTSD, which was denied by the RO in 
January 2002 on the basis that he had not submitted new and 
material evidence.  He now appeals that denial.  

Within this framework, the Board will address the merits of 
the veteran's claim to reopen.  The evidence submitted since 
the last final denial includes multiple VA outpatient 
treatment records dated from August 2000.  While the veteran 
has regularly related, in detail, the in-service incident 
regarding the death of a fellow soldier, significantly, none 
of his treating health care providers, including the mental 
health professionals, has ever diagnosed the veteran with 
PTSD.  Therefore, while "new," this evidence is not 
"material" in that it does not establish a diagnosis of 
PTSD.

Next, the veteran has submitted multiple accident 
investigation documents regarding the September 1967 
incident, which were not previously of record, including an 
Offensive Report, characterizing the vehicle accident and 
death as an Industrial Accident, an investigative report 
summary, including a contemporaneous statement by the veteran 
to the investigating officer (but does not indicate that the 
veteran actually discovered the soldier's body as now 
claimed), a copy of the soldier's death certificate, a Report 
of Casualty, and photographs of the overturned vehicle and 
skid marks. 

While "new," this evidence is not material to the issue of 
service connection.  First, it is not medical evidence and 
does not reflect a diagnosis of PTSD, the critical link to 
establishing service connection.  Further, although it 
basically supports the veteran's contention as to his 
connection with the incident (but does not show that he 
discovered the soldier's body), a review of the medical 
evidence shows that he has fairly accurately described the 
essential events of the incident, including the soldier's 
death, and that his description has been accepted by his 
health care providers for the purposes of treatment.  

Although the health care providers have accepted the 
veteran's recitation of the facts, none of them has rendered 
a diagnosis of PTSD based on the incident.  Therefore, the 
accident investigation evidence does not, in and of itself, 
support the veteran's claim for service connection.

Next, the veteran has submitted a significant amount of 
previously considered evidence, including service medical 
records, a December 1993 VA examination, a copy of a previous 
stressor letter, private medical evidence dated in 1987, and 
copies of the prior rating decisions.  This evidence is 
duplicative of the same evidence and arguments that the 
veteran has maintained all along and does not support a 
diagnosis of PTSD.  A simple reiteration of the facts is not 
sufficient to reopen a previously denied claim.    

Next, some of the newly-submitted medical records focus 
primarily on other medical problems and are not germane to 
the veteran's current claim regarding PTSD.  As the evidence 
is not "material" to the claim, it cannot form the basis to 
reopen the previous denial.

The Board has also reviewed the multiple, detailed written 
statements submitted by the veteran as to the in-service 
incident and its affect on his psychiatric disorder.  
Although his statements have been offered since the previous 
RO's decisions and are new, this evidence is essentially 
duplicative of the arguments that the veteran initially 
claimed and has maintained all along.  

Although his statements are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

The veteran lacks the medical expertise to offer an opinion 
as to the existence of medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of a medical diagnosis of PTSD, and, as none of the 
evidence discussed above is both new and material, the claim 
for entitlement to service connection for PTSD is not 
reopened.  

In sum, even if some of the evidence received since the RO's 
October 1999 decision is new, it does not bear directly and 
substantively on the matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim; therefore, the 
claim to reopen is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  

The law applies to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Nonetheless, the veteran was notified of the VCAA as it 
applies to his present appeal by correspondence dated in July 
2002.  He has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The VCAA notice letters provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claim and identified 
which parties were expected to provide such evidence.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the November 2003 SOC.  

The veteran was notified of the need to give to VA any 
evidence pertaining to his claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.
  
In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.  
Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  With respect to the claim based on new and 
material evidence, the appellant was asked to submit evidence 
to support a reopening of his claim.  His additional written 
statements, and submissions have been associated with the 
claims file.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion is not 
needed to consider whether the veteran has submitted new and 
material evidence but, rather, the Board has reviewed all the 
medical evidence submitted to the claims file since the last 
final denial.  The available medical evidence is sufficient 
for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  Even 
though the notice was inadequate on these two elements, there 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.




ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for PTSD is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


